CM/ECF - District
             Case of 3:20-mj-00125
                     Montana LIVE    Document 1     Filed 06/04/20       Page 1 of 10   Page 1 of 4



                               U.S. District Court       OR No.: 3:20-mj-125
                       District of Montana (Great Falls)
             CRIMINAL DOCKET FOR CASE #: 4:18-cr-00084-BMM-1


Case title: USA v. Archdale                               Date Filed: 10/17/2018
                                                          Date Terminated: 10/22/2018


Assigned to: Judge Brian Morris

Defendant (1)
Kenneth Tex Archdale                        represented by Rachel Julagay
TERMINATED: 10/22/2018                                     FEDERAL DEFENDERS OF
                                                           MONTANA - GREAT FALLS
                                                           Office Headquarters, Great Falls
                                                           104 2nd Street South, Suite 301
                                                           Great Falls, MT 59401-3645
                                                           (406) 727-5328
                                                           Fax: (406) 727-4329
                                                           Email: rachel_julagay@fd.org
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Public Defender or
                                                           Community Defender Appointment

Pending Counts                                            Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                         Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                Disposition
18:1791C.F INMATE IN                                      REVOCATION HEARING held
POSSESSION OF A PROHIBITED                                6/18/19: BOP 6 MONTHS. This term
OBJECT                                                    consists of 6 months on CR-14-95-GF-
                                                          BMM-01, and 6 months on CR-18-84-
                                                          GF-BMM-01, to run concurrently.




https://ecf.mtd.uscourts.gov/cgi-bin/DktRpt.pl?759740098404771-L_1_0-1                    6/3/2020
CM/ECF - District
             Case of 3:20-mj-00125
                     Montana LIVE     Document 1      Filed 06/04/20     Page 2 of 10     Page 2 of 4



                                                             Supervised Release: 24 months. This
                                                             term consists of 24 months on CR-14-
                                                             95-GF-BMM-01, and 24 months on
                                                             CR-18-84-GF-BMM-01, to run
                                                             concurrently.



Plaintiff
USA                                          represented by Ryan G. Weldon
                                                            U.S. ATTORNEY'S OFFICE -
                                                            MISSOULA
                                                            105 E. Pine, 2nd Fl.
                                                            PO Box 8329
                                                            Missoula, MT 59807
                                                            406-542-8851
                                                            Fax: 406-542-1476
                                                            Email: Ryan.Weldon@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Retained


 Date Filed      #   Docket Text
 10/17/2018      1 Transfer of Jurisdiction Order signed by Judge Brian Morris of the District of
                   Montana and Judge Thad Heartfield of the Eastern District of Texas. The
                   Probation/Supervised Release Jurisdiction of Defendant Kenneth Tex Archdale
                   is being transferred to Montana. The original Transfer of Jurisdiction Order has
                   been mailed to the Eastern District of Texas for processing and will be returned
                   as to Kenneth Tex Archdale. (MMS) (Entered: 10/17/2018)
 10/17/2018      2 Report of Offender Under Supervision as to Kenneth Tex Archdale. Signed by
                   Judge Brian Morris on 10/17/2018. (MMS) (Entered: 10/17/2018)
 10/22/2018      3 TRANSFER OF JURISDICTION for Supervision of Releasee Kenneth Tex
                   Archdale. Received certified copies of indictment, judgment and docket sheet
                   from Eastern District of Texas (Attachments: # 1 Indictment, # 2 Judgment, # 3
                   Letter) (MMS) (Entered: 10/22/2018)
 01/08/2019      4 PETITION FOR WARRANT OR SUMMONS AND ORDER (FORM 12C) as
                   to Kenneth Tex Archdale. Signed by Judge Brian Morris on 1/8/2019. (ACC)
                   (Entered: 01/08/2019)
 06/11/2019          Set/Reset Hearings as to Kenneth Tex Archdale: Initial Appearance on
                     Revocation Proceedings set for 6/18/2019 at 11:00 AM in Great Falls, MT
                     before Judge Brian Morris. (MMS) (Entered: 06/11/2019)
 06/18/2019      6 MINUTE ENTRY for INITIAL APPEARANCE ON REVOCATION AND
                   REVOCATION HEARING held 6/18/19 before Judge Brian Morris: AUSA
                   Kalah Paisley, FD Rachel Julagay, defendant (in custody), present. Hearing held
                   in conjunction with Revocation Hearing in CR-14-95-GF-BMM. Defendant




https://ecf.mtd.uscourts.gov/cgi-bin/DktRpt.pl?759740098404771-L_1_0-1                       6/3/2020
CM/ECF - District
             Case of 3:20-mj-00125
                     Montana LIVE     Document 1      Filed 06/04/20     Page 3 of 10     Page 3 of 4



                    waives Initial Appearance. Court reviews Petition. Defendant will be admitting
                    to all violations with the exception of violation #4. Government will dismiss
                    allegation #4 if defendant admits to the remaining violations. Defendant S/T.
                    Defendant has read and understands violations. Rights advised. Allegation and
                    maximum penalties reviewed. Defendant admits to violations 1,2,3,5,6,7
                    contained in the petition. Court finds Defendant has violated conditions and
                    revokes supervised release. Allocution; AUSA with response. Court sentences
                    Defendant to the custody of the BOP for a period of 6 MONTHS with 24
                    months of supervised release to run concurrent with CR-14-95-GF-BMM.
                    Conditions stated. No objections from counsel. Appeal rights given. Defendant
                    remanded into custody of USM. Hearing commenced at 11:05 a.m. (Court
                    Reporter Yvette Heinze) (USPO: M. Eliason), (Law Clerk: R. Douglas),
                    (Hearing held in Great Falls) (MMS) (Entered: 06/18/2019)
 06/18/2019      7 JUDGMENT ON REVOCATION OF SUPERVISED RELEASE TERM: BOP
                   6 MONTHS. This term consists of 6 months on CR-14-95-GF-BMM-01, and 6
                   months on CR-18-84-GF-BMM-01, to run concurrently. Supervised Release: 24
                   months. This term consists of 24 months on CR-14-95-GF-BMM-01, and 24
                   months on CR-18-84-GF-BMM-01, to run concurrently sentence imposed as to
                   Kenneth Tex Archdale. Signed by Judge Brian Morris on 6/18/2019. (SLR)
                   (Entered: 06/18/2019)
 06/18/2019      8 Personal Identifier Page regarding the 7 Judgment on Revocation of SRT, as to
                   Kenneth Tex Archdale. Signed by Judge Brian Morris on 6/18/2019. (SLR)
                   (Entered: 06/18/2019)
 06/28/2019      9 Arrest Warrant Returned Executed on 6/7/19 in case as to Kenneth Tex
                   Archdale. (ACC) (Entered: 06/28/2019)
 07/01/2019     10 AMENDED JUDGMENT ON REVOCATION OF SUPERVISED RELEASE
                   TERM, BOP 6 MONTHS. This term consists of 6 months on CR-14-95-GF-
                   BMM-01, and 6 months on CR-18-84-GF-BMM-01, to run concurrently.
                   Followed by six months at the Great Falls Pre-Release Center following his
                   custodial sentence or at the earliest available bed date. Supervised Release: 24
                   months. This term consists of 24 months on CR-14-95-GF-BMM-01, and 24
                   months on CR-18-84-GF-BMM-01, to run concurrently sentence as to Kenneth
                   Tex Archdale. Signed by Judge Brian Morris on 7/1/2019. (ACC) Modified on
                   7/1/2019 (ACC). (Entered: 07/01/2019)
 07/01/2019     11 Personal Identifier Page regarding the 10 AMENDED Judgment on Revocation
                   of SRT,as to Kenneth Tex Archdale. Signed by Judge Brian Morris on 7/1/2019.
                   (ACC) (Entered: 07/01/2019)
 07/17/2019     12 Unopposed MOTION to Amend/Correct 10 Judgment on Revocation of SRT,,
                   by Kenneth Tex Archdale. (Attachments: # 1 Text of Proposed Order Order
                   Amending Judgment) (Julagay, Rachel) (Entered: 07/17/2019)
 07/18/2019     13 ORDER: Defendant Kenneth Tex Archdale, having filed a 12 Motion to Amend
                   Judgment, there being no objection from the Government; IT IS HEREBY
                   ORDERED that the Amended Judgment (Docs. 10, 35), be amended to strike
                   the six months placement at the Great Falls Pre-Release Center following his




https://ecf.mtd.uscourts.gov/cgi-bin/DktRpt.pl?759740098404771-L_1_0-1                       6/3/2020
CM/ECF - District
             Case of 3:20-mj-00125
                     Montana LIVE    Document 1      Filed 06/04/20      Page 4 of 10   Page 4 of 4



                    term of imprisonment. Signed by Judge Brian Morris on 7/18/2019. (ACC)
                    (Entered: 07/18/2019)
 07/18/2019     14 SECOND AMENDED JUDGMENT ON REVOCATION OF SUPERVISED
                   RELEASE TERM, BOP 6 months. This term consists of 6 months on CR 14-95-
                   GF-BMM-01 and 6 months on CR 18-84-GF-BMM-01, to run concurrently.
                   Supervised Release 24 months. This term consists of 24 months on CR 14-95-
                   GF-BMM-01 and 24 months on CR 18-84-GF-BMM-01, to run concurrently
                   sentence imposed as to Kenneth Tex Archdale. Signed by Judge Brian Morris on
                   7/18/2019. (ACC) (Entered: 07/18/2019)
 07/18/2019     15 Personal Identifier Page regarding the 14 Judgment on Revocation of SRT, as to
                   Kenneth Tex Archdale. Signed by Judge Brian Morris on 7/18/2019. (ACC)
                   (Entered: 07/18/2019)




https://ecf.mtd.uscourts.gov/cgi-bin/DktRpt.pl?759740098404771-L_1_0-1                    6/3/2020
                          Case 3:20-mj-00125                  Document 1           Filed 06/04/20          Page 5 of 10

AO 245D (Rev. )
                       Case 4:18-cr-00084-BMM Document 14 Filed 07/18/19 Page 1 of 6
                       Judgment in a Criminal Case for Revocations
                        Sheet 1



                                       UNITED STATES DISTRICT COURT
                                                                                                                       Case No. 3:20-mj-125
                                                             District
                                                       __________     of Montana
                                                                  District of __________
          UNITED STATES OF AMERICA                                            6HFRQG$PHQGHGJudgment in a Criminal Case
                     v.                                                       (For Revocation of Probation or Supervised Release)

              KENNETH TEX ARCHDALE
                                                                              Case No. CR 18-84-GF-BMM-01 and CR 14-95-GF-BMM-01
                                                                              USM No. 07590-046
                                                                              Rachel Julagay
                                                                                                       Defendant’s Attorney
 THE DEFENDANT:
 ✔ admitted guilt to violation of condition(s)
 G                                                          as listed below                   of the term of supervision.
 G was found in violation of condition(s) FRXQW V                                         after denial of guilt.
 The defendant is adjudicated guilty of these violations:

 Violation Number               Nature of Violation                                                                Violation Ended
 1 (Special condition)           Failure to participate in substance abuse treatment                               12/26/2018

 2 (Special condition)            Failure to participate in substance abuse testing                                10/12/2018

 3 (Standard condition)           Failure to notify USPO of law enforcement contact                                09/10/2018
 5 (Standard condition)           Failure to notify USPO of law enforcement contact                                12/15/2018

        The defendant is sentenced as provided in pages 2 through                 6       of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 G The defendant has not violated condition(s)                                   and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
 economic circumstances.

 Last Four Digits of Defendant’s Soc. Sec. No.: 0568                          06/18/2019
                                                                                                  Date of Imposition of Judgment
 Defendant’s Year of Birth:            1988

 City and State of Defendant’s Residence:                                                               Signature of Judge
 Poplar, MT
                                                                              Brian Morris, United States District Judge
                                                                                                     Name and Title of Judge

                                                                              07/18/2019
                                                                                                               Date
                     Case 3:20-mj-00125             Document 1            Filed 06/04/20   Page 6 of 10
AO 245D (Rev. ) Case   4:18-cr-00084-BMM
                      Judgment                                 Document
                               in a Criminal Case for Revocations         14 Filed 07/18/19 Page 2 of 6
                      Sheet 1A

                                                                                           Judgment—Page   2    of    6
DEFENDANT: KENNETH TEX ARCHDALE
CASE NUMBER: CR 18-84-GF-BMM-01 and CR 14-95-GF-BMM-0

                                                ADDITIONAL VIOLATIONS

                                                                                                               Violation
Violation Number            Nature of Violation                                                                Concluded
                                                                                                               12/15/2018

6 (Mandatory condition)      New crime                                                                         12/15/2018

7 (Standard condition)       Failure to notify USPO of law enforcement contact                                 12/29/2018
                       Case 3:20-mj-00125             Document 1           Filed 06/04/20      Page 7 of 10
AO 245D (Rev. ) Case   4:18-cr-00084-BMM
                      Judgment                                 Document
                               in a Criminal Case for Revocations          14 Filed 07/18/19 Page 3 of 6
                      Sheet 2— Imprisonment
                                                                                              Judgment — Page    3       of   6
DEFENDANT: KENNETH TEX ARCHDALE
CASE NUMBER: CR 18-84-GF-BMM-01 and CR 14-95-GF-BMM-0

                                                          IMPRISONMENT

           The defendant is hereby committed to the custody of the )HGHUDOBureau of Prisons to be imprisoned for a total
term of:
6 months. This term consists of 6 months on CR 14-95-GF-BMM-01 and 6 months on CR 18-84-GF-BMM-01, to run
concurrently. *



     G The court makes the following recommendations to the Bureau of Prisons:




     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
         G    at                              G a.m.       G p.m.         on                                         .
         G    as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G    before 2 p.m. on                                       .
         G    as notified by the United States Marshal.
         G    as notified by the Probation or Pretrial Services Office.

                                                               RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                    to

at                                              with a certified copy of this judgment.




                                                                                           UNITED STATES MARSHAL


                                                                     By
                                                                                        DEPUTY UNITED STATES MARSHAL
                     Case 3:20-mj-00125             Document 1            Filed 06/04/20      Page 8 of 10
AO 245D (Rev. ) Case   4:18-cr-00084-BMM
                      Judgment                                 Document
                               in a Criminal Case for Revocations         14 Filed 07/18/19 Page 4 of 6
                      Sheet 3 — Supervised Release
                                                                                              Judgment—Page     4     of        6
DEFENDANT: KENNETH TEX ARCHDALE
CASE NUMBER: CR 18-84-GF-BMM-01 and CR 14-95-GF-BMM-0
                                   SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
 24 months. This term consists of 24 months on CR 14-95-GF-BMM-01 and 24 months on CR 18-84-GF-BMM-01, to
 run concurrently.




                                                MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
.   You must not unlawfully possess a controlled substance.
.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                   substance abuse. (check if applicable)
.    *<RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
         UHVWLWXWLRQ FKHFNLIDSSOLFDEOH
    ✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
      G
    G You must comply with the requirements of the Sex Offender Registration and Notification Act ( U.S.C. § , et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQ
         whHUH you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
.    G You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
                      Case 3:20-mj-00125             Document 1          Filed 06/04/20         Page 9 of 10
AO 245D (Rev. ) Case   4:18-cr-00084-BMM
                      Judgment                                Document
                               in a Criminal Case for Revocations        14 Filed 07/18/19 Page 5 of 6
                      Sheet 3A — Supervised Release
                                                                                                Judgment—Page      5     of        6
DEFENDANT: KENNETH TEX ARCHDALE
CASE NUMBER: CR 18-84-GF-BMM-01 and CR 14-95-GF-BMM-0

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
      probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
      may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
      contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                          Date
                      Case 3:20-mj-00125              Document 1            Filed 06/04/20   Page 10 of 10
  AO 245D (Rev. ) Case   4:18-cr-00084-BMM
                        Judgment                                 Document
                                 in a Criminal Case for Revocations         14 Filed 07/18/19 Page 6 of 6
                        Sheet 3D — Supervised Release
                                                                                             Judgment—Page   6   of     6
  DEFENDANT: KENNETH TEX ARCHDALE
  CASE NUMBER: CR 18-84-GF-BMM-01 and CR 14-95-GF-BMM-0

                                         SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall participate in and successfully complete a program of substance abuse treatment as approved by
the United States Probation Office, until the defendant is released from the program by the probation officer. The
defendant is to pay part or all of the cost of this treatment, as directed by the United States Probation Office.

2. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the
primary item of sale.

3. The defendant shall participate in substance abuse testing to include not more than 104 urinalysis tests, not more than
104 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. The
defendant shall pay all or part of the costs of testing as directed by the United States Probation Office.

4. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, synthetic marijuana,
kratom and/or synthetic stimulants such as bath salts and spice, that are not manufactured for human consumption, for the
purpose of altering the defendant's mental or physical state.

5. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical
marijuana card or prescription.

6. The defendant shall comply with Violent Offender Registration requirements for convicted offenders in any state in
which the defendant resides.

7. The defendant shall submit their person, residence, place of employment, vehicles, and papers, to a search, with or
without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a
condition of release. Failure to submit to search may be grounds for revocation. The defendant shall warn any other
occupants that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of
suspected contraband for further examination.

8. The defendant shall have no contact with victim(s) in the instant offense.

9. The defendant shall pay restitution in 0977 4:14CR00095-001 in the amount of $53,965 as directed by United States
Probation. Payment shall be made to the Clerk, United States District Court, Missouri River Courthouse, 125 Central Ave
West, Ste. 110, Great Falls, Montana 59404 and shall be disbursed to:

Devin Salinger $14,832.11
PacificSource Health Plans
Attn: Third Party
P.O. Box 7068
Springfield, Oregon 97475

PacificSourch Health Plans $39,132.89
Attn: Third Party
PO Box 7068
Springfield, OR 97475
